Opinion filed December 16,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00346-CV
                                                    __________
 
 DAVID KENNETH WALKER AND
DONNA GAIL WALKER, Appellants
 
                                                             V.
 
 LAUREL ELIZABETH VICARS
AND ERIC RICHARD VICARS, Appellees

 
                                   On
Appeal from the 318th District Court 
 
                                                           Midland
County, Texas
 
                                                  Trial
Court Cause No. FM 48349  
 

 
                                            M
E M O R A N D U M    O P I N I O N
            David
Kenneth Walker and Donna Gail Walker have filed a motion to dismiss their
appeal.  The Walkers state in their motion that this appeal is now moot.  The
motion is granted, and the appeal is dismissed.
 
                                                                                    PER
CURIAM
 
December 16,
2010     
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.